UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50952
                          Summary Calendar



                         RONNIE L. FERGUSON,

                                                   Plaintiff-Appellee,

                                  versus

                     UNITED STATES OF AMERICA,

                                                  Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                          (A-00-CV-482-SS)
_________________________________________________________________
                           April 30, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     A bench trial having been held on 23 July 2001, following

which the court found that Ronnie Ferguson’s conduct was the sole

proximate cause of the injuries he suffered in a woodworking shop

accident at the Apache Arts & Crafts Center at Fort Hood, Texas,

Ferguson contends:   the district court abused its discretion by

excluding   Ferguson’s   expert    (designated   almost   three   months

subsequent to the deadline for designating experts and only three

weeks prior to trial); the findings of fact were clearly erroneous,


*
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
see FED. R. CIV. P. 52(a); and Ferguson was not the sole proximate

cause of his injuries.

       Exclusion of the expert was not an abuse of discretion.                   See

Bradley v. United States, 866 F.2d 120, 124 (5th Cir. 1989) (four

factors to consider: importance of witness’ testimony; prejudice to

the United States; possibility of curing prejudice by granting

continuance; and explanation for late designation). On 29 November

2000, Ferguson was given four months to conduct discovery and

designate experts.      Not only would the late designation severely

prejudice the United States’ ability to prepare a defense and

properly cross-examine this expert without an opportunity to depose

him, but also Ferguson’s explanation is not believable.                   Further,

granting a    continuance      would    have     only    served    to   defeat   the

purposes of    the   Federal    Rules       of   Civil   Procedure.       Finally,

Ferguson admitted that his expert’s testimony would corroborate his

own.

       A finding of fact is clearly erroneous only when, after

reviewing the entire record, we are left with the definite and

unmistakable conviction that an error has been committed by the

district court.      See, e.g., Bejil v. Ethicon, Inc., 269 F.3d 477,

481-82 (5th Cir. 2001); see FED. R. CIV. P. 52(a).                Pursuant to this

standard, we cannot conclude that the findings of fact at issue are

clearly erroneous.       Ferguson had extensive general woodworking

experience and was qualified to use the shaper (the woodworking

equipment involved in the accident).               The negligence finding is

supported by facts showing: Ferguson was fighting the force of


                                        2
gravity when using the shaper; and his cutting technique caused his

injury.   Nothing in the record demonstrates the court committed

clear error by accepting the United States’ explanation for the

accident over Ferguson’s.   See St. Martin v. Mobil Exploration &

Producing U.S., Inc., 224 F.3d 402, 408 (5th Cir. 2000); Glass v.

Petro-Tex Chem. Corp., 757 F.2d 1554, 1559 (5th Cir. 1985).

     The court did not err in finding Ferguson’s actions were the

sole proximate cause of his injuries. Kona Tech. Corp. v. Southern

Pac. Transp. Co., 225 F.3d 595, 601 (5th Cir. 2000).     The court

found: the United States was negligent; but, Ferguson’s failure to

exercise reasonable care was the sole proximate cause of his

injuries. See, e.g., Wal-Mart Stores, Inc. v. Gonzalez, 968 S.W.2d

934, 937 (Tex. 1998) (failure to prove facts sufficient to support

a cause of action warrants a take-nothing judgment); Glenn v.

Prestegord, 456 S.W.2d 901, 903 (Tex. 1970) (to recover, the

defendant’s negligence must be a proximate cause of the injury).

                                                       AFFIRMED




                                 3